Citation Nr: 0205638	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  95-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefit sought on appeal.  

This matter was previously before the Board and denied in a 
decision dated April 13, 2000.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims ("the Court").  In an Order dated in September 2001, 
the Court vacated the Board's April 2000 decision, and 
remanded the matter to the Board for readjudication 
consistent with the parties' Joint Motion for Remand and to 
Suspend Proceedings ("Joint Motion").

A review of the record reveals that the veteran has a 
neurogenic bladder.  In a January 1990 VA medical record, it 
is noted that the veteran's developed an inability to 
urinate, and it was believed that it was related to a 
herniated lumbar disc.  It is unclear from the evidence of 
record whether there is a definitive relationship between the 
veteran's bladder disorder and his service-connected back 
disability.  However, the Board finds that the record 
contains an inferred issue of entitlement to service 
connection for a neurogenic bladder, as secondary to the 
service-connected residuals of back injury.  This matter is 
referred to the RO for appropriate action.

Additionally, in the veteran's substantive appeal, VA Form 9, 
received at the RO in August 1995, he stated that it has 
almost been impossible to work, and that he would like some 
kind of work training or schooling.  At his RO hearing, held 
in September 1997, he stated that he had a neurogenic 
bladder, which was painful and prevented him from holding a 
job.  In a September 1998 VA examination, the examiner stated 
that based on the veteran's history, he was unable to do even 
sedentary work.  The veteran's history, as noted by that 
examiner, included his service-connected back injury, a 
neurogenic bladder, and knee surgery.  To the extent that the 
veteran is claiming entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, that matter is referred to the RO for 
appropriate action. 
 

FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The veteran's residuals of a back injury are currently 
productive of complaints of constant pain, radiating pain, 
minimal motion of the lumbar spine, absent ankle reflexes, 
and postoperative status interbody fusion L4-5 and L5-S1.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of a back 
injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for an 
increased (compensable) rating for his service-connected 
residuals of a back injury.  Essentially, he maintains that 
his back disability has worsened over the years, and that he 
should be granted a higher rating to reflect this worsening. 

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in an April 2000 decision.  
The Court vacated the Board's decision in a September 2001 
Order, and remanded the case to the Board for readjudication 
consistent with the parties' Joint Motion.  According to the 
Joint Motion, the Board's April 2000 decision failed to 
consider 38 C.F.R. § 3.322 and 38 C.F.R. § 4.22 in rendering 
its decision.  (Joint Motion at 8).  Specifically, the Joint 
Motion indicates that the Board improperly distinguished 
between the veteran's pre-service, post-service, and in-
service back symptoms in evaluating his current disability.  
Id.  The Joint Motion argues that because service connection 
was granted in this case based on aggravation of a 
preexisting injury, only the degree of disability existing at 
the time of induction may be deducted, not related post-
service symptomatology.  (Joint Motion at 10).  Consequently, 
the Joint Motion instructs the Board to re-evaluate the 
veteran's claim in accordance with 38 C.F.R. § 3.322 and 
38 C.F.R. § 4.22.  (Joint Motion at 11).  The Board will 
proceed with readjudication of this appeal, in compliance 
with the arguments presented in the Joint Motion. 

As to another preliminary matter, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

Although the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, the Board 
finds that the veteran will not be prejudiced by proceeding 
with this appeal, for reasons discussed below.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant). 

The record reflects that on several occasions the veteran was 
notified of the evidence needed to substantiate his claim for 
an increased rating for his back disability.  The June 1995 
statement of the case (SOC) and the June 1997 supplemental 
statement of the case (SSOC) contain the laws and regulations 
pertaining to increased rating claims, including the rating 
criteria for back disorders.  Moreover, the Board's April 
2000 decision included a discussion of the laws and 
regulations pertaining to increased rating claims, as well as 
rating criteria specific to back disabilities.  Although the 
Court's September 2001 Order vacated the Board's April 2000 
decision, that decision remains a matter of record, and was 
clearly provided to the veteran.  A review of that vacated 
decision reveals that the Board correctly articulated the 
relevant law and regulations.  While the Board applied an 
incorrect analysis of the veteran's decision, the Board's 
recitation of the laws and regulations early in the decision 
was correct.  In short, the veteran was clearly notified of 
the evidence needed to substantiate his claim.  38 U.S.C.A. 
§ 5103.  

Additionally, the record includes the veteran's service 
medical records, VA treatment records, private treatment 
records, VA examination reports and medical opinions, and 
statements and testimony from the veteran.  The veteran has 
been offered many opportunities to submit additional 
evidence, or to identify evidence he would like VA to assist 
him in obtaining.  

The Board notes that in the veteran's September 1997 hearing, 
he indicated that he has been receiving Social Security 
disability benefits for the past seven to eight years.  
Although those records are not in the veteran's claims file, 
the April 2000 vacated Board decision acknowledged that the 
Social Security records had not been obtained, but found that 
there was adequate medical evidence to proceed with the 
appeal.  The veteran was provided notice of that decision, 
and has not since requested that the RO obtain those records.  
Additionally, the Joint Motion did not indicate that the 
Social Security records should be obtained before proceeding 
with appellate review.  In fact, the Joint Motion merely 
indicated that the case should be readjudicated with 
consideration of 38 C.F.R. § 3.322 and 38 C.F.R. § 4.22.  As 
such, the Board does not find that further delay of this 
appeal to request the veteran's Social Security records would 
serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991)(strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case).

Other than the Social Security records, the Board finds no 
indication that there are outstanding relevant records that 
should be requested before proceeding with this appeal.  
Since the time of the September 2001 Court Order, the BVA 
offered the veteran and his representative an opportunity to 
submit any additional arguments or evidence in support of 
this appeal.  No additional evidence was submitted, and the 
Board is unaware of any records that should be obtained.  
Moreover, in a May 2002 brief from the veteran's 
representative, it was requested that the case be submitted 
to the Board for review.  In short, the Board finds that 
reasonable efforts have been made to insure that all relevant 
evidence is of record, and there is no indication that 
additional treatment records or other evidence should be 
obtained prior to proceeding with appellate review.  
38 U.S.C.A. § 5103A.  

As to the necessity of a VA examination or medical opinion in 
this case, the Board notes that this case was previously 
before the Board and remanded in April 1998 for additional 
development, including a VA neurological and orthopedic 
examination.  Pursuant to the Board's remand instructions, 
the veteran was afforded a series of VA examinations in 
August 1998.  The Board has reviewed those examination 
reports and finds them thorough and complete.  In short, the 
Board finds that there is adequate evidence to make an 
equitable disposition in this appeal, and an additional VA 
examination or opinion is unnecessary.  The parties have not 
contended in the Joint Motion that any additional VA 
examination or medical opinion is necessary.  Accordingly, 
the Board is satisfied that the requirements under the VCAA 
regarding notice and duty to assist have been met, and no 
further development is needed prior to proceeding with 
appellate disposition.  The Board notes that in the Joint 
Remand the parties specifically found that a remand for VCAA 
was not required in this case.  (Joint Remand at 19).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A brief review of the history of this appeal is as follows.  
In a January 1981 rating decision, the veteran was awarded 
service connection for a traumatic back injury, and assigned 
a noncompensable rating from October 1980.  That decision was 
based on evidence that although the veteran had sustained a 
back injury in an automobile accident prior to service, he 
re-injured his back during service when he fell down a 
stairwell.  Additionally, a medical board report had 
determined that the veteran had a back injury which existed 
prior to enlistment, but was aggravated by active service.  
At the time of the award of service connection, the medical 
evidence indicated that his back was essentially normal.  

In June 1994, the veteran filed a claim for an increased 
rating for his back disability.  The RO denied his claim in 
rating decisions dated in September 1994 and April 1995.  The 
veteran disagreed with those decisions, and the present 
appeal ensued.  

The medical evidence regarding the veteran's back disability 
is summarized as follows.  A December 1980 VA examination 
report contains a diagnosis of a history of traumatic back 
injury, treated, with residual complaints of low back 
discomfort equivalent to chronic lumbosacral strain, under no 
current treatment.  An x-ray of the lumbosacral spine was 
normal.

Private treatment records from Henry E. Lattinville, M.D., 
reflecting treatment from November 1986 to February 1988, 
reveal that the veteran was admitted to DePaul Health Center 
in November 1986 because of incapacitating pain in his low 
back and lower extremities, more into the right extremity.  
According to a November 1986 history and physical, the 
veteran's pain came on after he was pushing golf carts into a 
storage area at a golf course.  The impression was probable 
sequestrated ruptured disc, L4-5, and/or L5-S1 centrally, 
more to the right.  A CT scan suggested slight disc 
herniation at the L4/5 level.  The veteran was scheduled for 
a lumbar laminectomy and excision of the ruptured disc, L4-5 
and L5-S1.  The operation was performed in November 1986, and 
the veteran's postoperative recovery was described as 
uneventful, with relief of the "terrible incapacitating 
pain."

Private treatment records from the Jess Parish Memorial 
Hospital indicate that the veteran was seen in July 1987 with 
complaints of acute back pain.  The veteran reported that 
following service, his back was fine until it "went out on 
him" in 1986, at which time he sustained a ruptured disc.  
The impression was post laminectomy syndrome.  Later that 
month, he was re-admitted, and the impression was herniated 
disc at L4-L5, lateralizing to the right of the midline.  It 
was noted that the veteran had muscle spasms and pain down 
his leg. 

Treatment records from DePaul Health Center indicate that the 
veteran was readmitted in February 1988 due to incapacitating 
pain in his low back, particularly into his right lower 
extremity. The diagnosis was ruptured disc L4-5, right and 
centrally.  He underwent a lumbar laminectomy later that 
month.  The preoperative and postoperative diagnosis was 
ruptured disc L4-5 right and centrally and nerve root 
entrapment due to scar tissue and ruptured disc L5 S1 left 
and centrally.  A follow-up visit in March 1988, reveals that 
the veteran was doing "extremely well," and was "markedly 
improved."  It was noted that his pain had subsided, and the 
postoperative swelling had gone down.  On examination, the 
right ankle reflex was depressed, as compared to the left.  
He had full range of straight leg raising.  

A June 1988 VA record describes the veteran's history of 
having fallen in service over a rail and one story down, onto 
the cement pavement.  He complained of continued low back 
pain that intermittently radiated down the right leg to the 
ankle.  The impression was history of disc disease, status 
post laminectomy times two, with chronic low back pain and 
right lower extremity weakness.  An x-ray report revealed 
mild degenerative disease at the lumbar spine.  In January 
1990, the veteran was admitted to a VA hospital with 
complaints of low back pain radiating to his left lower 
extremity.  Upon a thorough examination, it was determined 
that the veteran's scar tissue was causing him pain.  The 
discharge diagnoses included lower back pain, status post 
herniated disk, and status post two level laminectomy.

In July 1990, the veteran was readmitted to a VA hospital 
with complaints of back pain.  He indicated that three days 
prior, he was bending down to tie his shoes when he felt a 
"pop" in his back.  He stated that he had since experienced 
sharp radiating pain from his lower back down his left 
buttock to the groin.  He was noted to have decreased motion 
of the lower extremities, secondary to pain.  He was treated 
with Motrin.  

An August 1992 treatment record from DePaul Health Center 
contains a diagnosis of "[r]ule out recurrent ruptured 
lumbar disk," possible lumbar arachnoiditis, and low back 
instability due to disk degeneration and osteoarthritis.  A 
radiology report reveals post-surgical changes on the right 
at L4-5 and L5-S1 without evidence of recurrent disc 
herniation or significant spinal stenosis.  

In June 1994, the RO received the veteran's claim for an 
increased rating for his back disability.  

In November 1994, the veteran underwent a VA peripheral 
nerves examination.  The examiner stated that the veteran's 
claims file was reviewed, which included the veteran's past 
medical history.  The examiner noted that the veteran 
manifested paraparesis with sensory loss and motor impairment 
due to paralysis and moderate atrophy of all flexors and 
extensors of the lower extremities.  The diagnosis was 
residuals of spinal cord and cauda equina injury secondary to 
fractures of L4, L5, and S1.  

In a November 1994 VA spine examination, the veteran 
indicated that since his two surgeries, he was able to walk 
better, but continued to experience related problems.  He 
indicated that he was told by his treating private physicians 
that he "would just have to live with it."  The examiner 
noted that the veteran stood with his left knee bent, and 
walked with a cane.  He had lower spinal scoliosis to the 
right.  There was a well-healed surgical scar.  Lateral 
bending motion was 30 degrees bilaterally, and rotation was 
also 30 degrees bilaterally.  Flexion was to 30 degrees, and 
extension was to 10 degrees.  The impression was status post 
laminectomy times two with residuals.  An x-ray report of the 
lumbosacral spine contains an impression of degenerative disk 
disease at L4-L5 and L5-S1, "without much change since 
previous."

A February 1997 "limited" examination of the spine revealed 
that the veteran had not been seen in the VA clinic since 
1994, as he had several "no shows."  When asked why, the 
veteran stated that neurologists had told him there was 
nothing they could do for him, so he did not feel a need to 
keep appointments.  The veteran complained that he was 
limited in the work he could do, and unable to be employed.  
He stated that he could not drive, and had to use a catheter 
to urinate.  He used a walker to get around, but was mainly 
confined to a wheelchair.  The veteran stood up for a minute, 
but indicated that his leg was asleep and he sat back down.  
As the veteran was unable to stand, the physician was unable 
to do any postural measurements.  For the short time that the 
veteran was standing, the physician noted that he had no 
fixed deformities, and the back musculature appeared normal.  
No spasm could be palpated, but when the examiner lightly 
touched the veteran he nearly "jumped out of his chair."  
The examiner noted that although the veteran indicated he 
could not walk, there was no muscle wasting observable in his 
lower extremities.  Range of motion could not be measured.  
It was recommended that the veteran be given a complete 
examination by a neurologist.  

In a September 1997 RO hearing, the veteran described his 
fall down a flight of stairs in service.  He stated that 
during infantry training school, they were being forced down 
the steps and several of them fell.  He indicated that he 
went over the rail and fell approximately 10-15 feet.  He was 
treated in service for the fall, and discharged from service 
as a result of the fall.  He claimed that following service, 
he has had continuous problems with his back.  He stated that 
in 1986 he was riding on a golf cart, and when he stepped off 
the cart his back hurt.  The veteran stated that he had 
numbness and tingling in his legs.  He also stated that he 
was receiving Social Security benefits.  He stated that he 
was examined by Social Security every three years, but he 
could not remember the name of the physician or the details.  

As noted earlier in this decision, this matter was before the 
Board in April 1998, at which time it was remanded for 
additional treatment records and a VA orthopedic and 
neurological examination.  

In August 1998, the veteran was afforded a VA compensation 
and pension examination.  The examiner indicated that he did 
not have the veteran's claims file at that time to review or 
the specific remand language.  He presented the veteran's 
history, as related by the veteran.  The veteran indicated 
that he was disabled, and did no activities other than 
staying home with his parents.  He could not walk more than 
100 feet.  He used a cane in his right hand, and had used it 
for the past eight months.  He could not sit or stand for 
long periods.  He could not do any bending or lifting, and 
required help to put on his socks and shoes.  He could not 
drive due to back pain, and complained of numbness in both 
legs.  He stated that he had no episodes of flare-ups because 
he had constant symptoms, as described above.

The examiner indicated that the veteran appeared in moderate 
distress during the examination.  He limped using a cane, and 
was unable to stand or walk on his heels or toes.  His spine 
listed to the left when standing; there was also a list when 
sitting.  Lumbar lordosis was flattened.  There was no muscle 
spasm, but there was tenderness to palpation in the right 
paravertebral musculature.  Forward flexion was 35 degrees, 
with zero degrees of extension.  There was 15 degrees of 
right lateral bend, zero degrees of left lateral bend.  The 
examiner commented that for the veteran to stand erect after 
the forward flexion, he had to flex his knees to come up 
straight slowly.  The veteran complained of pain on motion.  
The diagnosis was lumbar and radicular pain.  The examiner 
ordered x-rays, and indicated that a supplemental report 
would be prepared.  

In an August 1998 VA joints examination, the examiner 
indicated that he thoroughly reviewed the veteran's claims 
file and the BVA remand instructions.  He prepared an 
extensive summary of the veteran's medical history pertaining 
to his back, as well as the veteran's subjective complaints, 
which were consistent with the findings summarized in this 
decision thus far.  The examiner indicated that there was no 
certain weakness in the muscles below the knee.  The veteran 
was able to stand briefly without support or the use of a 
cane, but his attempts at walking were marked by complaints 
of pain and severe limping, especially on the right.  The 
lumbar spine was described as immobile, with zero degrees of 
flexion, extension, tilting, and twisting to either side.  
Nearly all of the significant spinal motion was at or above 
the thoracic region.  The veteran tolerated straight leg 
raising, and managed 40 degrees on the right, and 70 on the 
left.  

The veteran wore a back support, and was quite dependent on 
his parents' assistance.  However, the examiner commented 
that there was no clear evidence that the veteran would be 
incapable of carrying out sedentary work.  The examiner 
stated that no effort was made to impose passive motion on 
the veteran's spine.  The pain on motion could not be 
differentiated from the pain that was constantly present.  
There was no clear-cut muscle weakness or indication that the 
veteran lacked endurance.  The only objective evidence of 
pain was the veteran's statement.  There were no muscle 
spasms, and the spine was "remarkably free of tenderness" 
at the time.  Ankle reflexes were not obtained.  The examiner 
indicated that the veteran had degenerative disc disease 
involving the L4-5 and L5-S1 segments.  He stated that this 
condition had been present at least since 1979, when he was 
in the car accident.  He also stated that a number of symptom 
relapses had occurred, including the in-service fall.

In September 1998, the VA examiner who performed the August 
1994 examination prepared a supplemental report.  He 
indicated that he had an opportunity to review the veteran's 
claims file, as well as another August 1994 examination 
report and the x-rays he had ordered.  The x-rays 
demonstrated wide laminectomy posteriorly at L4-5 and L5-S1 
with two metallic cages seen at each intervertebral body 
level between L4-5 and L5-S1.  The examiner commented that 
the veteran's symptoms of back disability were related to his 
pre-service vehicular accident, and that the in-service fall 
exacerbated the pre-existing condition.  He stated that the 
veteran's lack of movement and mobility was a result of his 
back surgery, particularly the most recent fusion.

A September 1998 electromyograph (EMG) report indicates that 
the veteran's ankle reflexes were absent.  The impression was 
an abnormal nerve conduction study.  It was noted that the 
findings were consistent with crutch walking, but not 
diagnostic of L5-S1 radiculopathy.

The Board has thoroughly reviewed all the evidence of record, 
and finds that the evidence supports an evaluation of 60 
percent for residuals of a back injury.  Initially, the Board 
will address the points raised in the Joint Motion.  
According to the Joint Motion "the Board's rationale [in the 
April 2000 decision] appears to imply that a compensable 
rating was not warranted because Appellant sustained an 
exacerbation of his back disability post-service, the fact 
that the entire back disability was service connected 
notwithstanding."  (Joint Motion at 10).  The Joint Motion 
indicated that "[t]he basis for the service connection was 
the aggravation sustained due to a back injury in service."  
(Joint Motion at 9).  "Hence, distinguishing between 
symptomatology attributable to each injury that exacerbated 
the service-connected pre-existing service back condition is 
inappropriate."  Id.  The Joint Motion referenced 38 C.F.R. 
§ 3.322 to indicate that "when service connection is granted 
based on aggravation of a preexisting injury, only the degree 
of disability existing at the time of induction, shown in 
terms of the rating schedule, may be deducted from the rating 
for the present severity of the disability."  (Joint Motion 
at 10).  See 38 C.F.R. § 4.22.

The Board agrees with the Joint Motion.  While the Board's 
April 2000 decision was consistent with actions taken by the 
RO throughout the course of this appeal, upon further review, 
the Board finds that a noncompensable rating is no longer 
appropriate for the veteran's residuals of a back injury.  In 
the present case, the veteran was awarded service connection 
for a traumatic back injury on the basis of aggravation of a 
preexisting back injury.  Therefore, to the extent his 
current symptoms may be related to his pre-service back 
injury, that injury is part of his service-connected back 
disability.  Moreover, as the veteran's back injury upon 
service entry was asymptomatic, there is no degree of 
disability to deduct from any present rating.  Finally, the 
Board finds no evidence of a post-service intercurrent injury 
such that any post-service back symptoms are clearly 
distinguishable from his service-connected injury.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a service-connected 
condition from the effects of a nonservice-connected 
condition, any reasonable doubt will be resolved in the 
veteran's favor).  Thus, the Board will proceed with analysis 
of the veteran's back disability, considering all symptoms as 
part of his service-connected disability.  

The Board finds that the veteran's back disability warrants a 
60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent rating is assigned under Diagnostic Code 
5293 for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  The 
medical evidence of record, as summarized earlier in this 
decision, indicates that the veteran meets the requirements 
for a 60 percent rating in that the September 1998 EMG 
indicated that the veteran had absent ankle reflexes.  
Additionally, the medical evidence is replete with references 
to the veteran's complaints of constant pain, including 
radiating pain and numbness.  The August 1998 VA joints 
examination report indicates that the veteran had virtually 
no motion in his lumbar spine.  In fact, the examiner stated 
that nearly all the veteran's motion was above T12.  The 
diagnosis in the August 1998 VA compensation and pension 
examination was lumbar and radicular pain.

A 60 percent rating is the highest rating available under 
Diagnostic Code 5293.  As such, the Board has considered 
whether the veteran may be entitled to a higher rating under 
a related diagnostic code provision.  Under Diagnostic Code 
5292, which rates limitation of lumbar spine motion, the 
highest rating available is a 40 percent rating, for severe 
limitation of motion.  A 40 percent rating is also the 
highest rating available under Diagnostic Code 5292, which 
rates lumbosacral strain.  The only two diagnostic codes for 
the back offering ratings in excess of 60 percent are 
Diagnostic Codes 5285 and 5286.  

Diagnostic Code 5285 involves residuals of a fractured 
vertebra.  A 60 percent rating is assigned for a fractured 
vertebra without cord involvement; abnormal mobility 
requiring a neck brace.  A 100 percent rating requires cord 
involvement, bedridden, or requiring long leg braces.  In 
other cases, a disability is rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  In the present 
case, the veteran does not meet the criteria for a rating 
higher than 60 percent under Diagnostic Code 5285.  He does 
not have spinal cord involvement, such that he is bedridden 
or must wear leg braces.  Moreover, while the Board has 
assigned a rating based on limited motion, there is no 
evidence of a demonstrable definite deformity of the 
vertebral body, thus warranting an extra 10 percent under 
Diagnostic Code 5285. 

Diagnostic Code 5286 permits a 100 percent rating if there is 
evidence of complete bony fixation (ankylosis) of the spine.  
In the present case, although the veteran was recently 
described as having minimal motion in his lumbar spine, there 
is no evidence of spinal ankylosis or a lack of motion in the 
back.  Thus, application of Diagnostic Code 5286 does not 
allow for a higher rating.  In short, the Board finds that 
the evidence supports a 60 percent rating, but no higher.

The Board acknowledges the veteran's complaints of pain.  
However, the Board finds that such complaints are adequately 
represented in the assignment of a 60 percent rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  
Moreover, as the veteran's back disability is being assigned 
a 60 percent rating under the criteria for evaluating 
intervertebral disc syndrome, which involves loss of range of 
motion, there is no basis to assign a separate rating for 
arthritis.  See generally, VAOPGCPREC 9-98; VAOPGCPREC 36-97.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a back injury disability, including any effects 
on the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with a 
60 percent disability rating for residuals of a back injury, 
but no higher.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for a higher rating.  The Board has considered the benefit of 
the doubt rule in this case, and applied the doctrine where 
appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board acknowledges the veteran's statement in 
his substantive appeal that it has been almost impossible to 
work.  The Board further acknowledges evidence of record that 
the veteran has not worked since 1995.  However, in the 
September 1997 hearing, the veteran testified that he could 
not work because of his nonservice-connected neurogenic 
bladder.  The Board acknowledges the evidence of record that 
the veteran's back disability is constantly painful, and 
limits the activities he can perform.  The VA Schedule for 
Rating Disabilities assigns percentage ratings that are 
intended to represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Id.  In 
the present case, the effects of the veteran's back 
disability on his earning capacity are reflected in the 60 
percent rating assigned pursuant to this decision.

Moreover, although the record establishes that the veteran 
has not worked in several years, there is no evidence in the 
record such as frequent periods of hospitalization for his 
back, or marked interference with employment, that the 
schedular criteria are inadequate to evaluate the veteran's 
back disorder.  In fact, the record reflects that the 
veteran's employability has been partially affected by other 
nonservice-connected disabilities.  In short, the Board finds 
that the 60 percent rating assigned in this decision 
contemplates impairment in the veteran's earning capacity, 
and the Board finds no basis to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 60 percent rating for residuals of a 
back injury is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

